Citation Nr: 0209142	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for hepatitis.

Entitlement to service connection for malaria.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability from a cerebrovascular accident, claimed to be due 
to VA medical treatment in November 1996.

(An additional issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a September 1997 RO decision that denied 
service connection for hepatitis and malaria; and from a June 
1998 RO RO decision that denied compensation under 
38 U.S.C.A. § 1151 for disability from a cerebrovascular 
accident, claimed to be due to VA medical treatment in 
November 1996.  An RO hearing was held in March 1999.  The 
veteran also appeals a January 2001 RO decision that denied 
service connection for PTSD.  The veteran and his wife 
testified at a Board videoconference hearing in December 
2001.

The Board is undertaking additional development on the 
issue of service connection for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When such development 
is completed, the Board will provide the veteran and his 
representative notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the response of the veteran and 
his representative, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  Hepatitis during service was acute and transitory and 
resolved without residual disability.

2.  Malaria during service was acute and transitory and 
resolved without residual disability.

3.  After the veteran had a cerebrovascular accident 
(stroke), he was treated as an outpatient in November 1996 at 
the Hampton, Virginia, VA Medical Center (VAMC), and later 
that month he received private treatment for stroke 
residuals.  No additional disability involving a 
cerebrovascular accident was proximantely caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided in November 1996.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

2.  Malaria was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for disability from a cerebrovascular accident, claimed to be 
due to VA medical treatment in November 1996, have not been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from July 1965 to December 
1969.

His service medical records show that he was seen in October 
and November 1967 for malaria treatment.  He was treated in 
January 1969 for possible hepatitis; he had developed nausea, 
vomiting, and slight substernal discomfort with swallowing, 
along with a low grade fever and yellow eyes.  He was 
evacuated for treatment.  Tests showed only slight 
abnormality.  Subsequent screening results were essentially 
negative.  Treatment records show that he had hepatitis, 
albeit a mild case.  He was placed on a physical profile 
restriction because of infectious hepatitis in February 1969.  
On the December 1969 separation medical history report, he 
mentioned having had jaundice.  The accompanying separation 
medical examination did not refer to any findings or 
residuals of hepatitis or malaria.  

Commencing in August 1996, the veteran was treated by a 
private rheumatologist, Dr. Janice C. Sherwood, for 
inflammatory arthritis; treatment included administration of 
Prednisone, Lodine, and Methotrexate.  

The veteran suffered a stroke in November 1996.  A Monday, 
November 4, 1996 note from his private rheumatologist, Dr. 
Sherwood, indicated that his wife called to say that he was 
"out of his head" and had slurred speech.  

The veteran's wife brought him to the Hampton VAMC on 
November 4, 1996.  A VA outpatient record quotes his wife as 
saying that she felt he was having a reaction to medications 
being taken for inflammatory arthritis.  In the history 
section of the November 4, 1996 VA outpatient record, it was 
noted that the onset of the right hemiparesis had been about 
a week earlier without any change since then.  The impression 
was an acute cerebrovascular accident with right hemiparesis, 
upper extremities greater than the lower extremities.  He was 
discharged to home.  It was also noted that since he was one 
week out from the event, he was past edema risk period.  
There was a notation that he was to return to the clinic the 
following morning.  

On Thursday, November 7, 1996, he was seen at the Hampton 
VAMC for an outpatient speech-language evaluation.  On 
Saturday, November 9, he was again seen at the Hampton VAMC.  
His wife reported at that time that he had a stroke last week 
and was getting weaker.  She was also concerned about changes 
in the veteran's urine color because he had a history of 
malaria and hepatitis during military service.  At this time, 
he was scheduled for a CT scan of the head.  The impressions 
were a recent cerebrovascular accident and rule out urinary 
tract infection.  

On Monday, November 11, 1996, the veteran was admitted to 
Virginia Beach General Hospital for a one-week history of 
slurred speech that resolved only to return two days later 
with more slurred speech and a limp right arm.  On admission 
to the private hospital, he had global aphasia and right-
sided hemiparesis.  In addition to the stroke, he was also 
noted as having inflammatory arthritis, pneumonia, and anemia 
of chronic disease.  

The veteran's private rheumatologist, Dr. Sherwood, prepared 
a history and physical report on November 11, 1996 in 
connection with this private hospitalization.  She recited a 
history that the veteran had developed slurred speech and 
right hemiparesis the week before; at that point he did not 
wish to be seen by Dr. Sherwood or to come to Virginia Beach 
General Hospital, but rather elected to seek VA treatment at 
the Hampton VAMC; he was seen at the Hampton VAMC and sent 
home, only to return the following day for bloodwork; at that 
time, he was also scheduled for a CT scan that was to be 
performed the following week; approximately 5 days before 
admission to the private hospital (i.e., about November 6) he 
started having a cough and low grade temperature; on Saturday 
(November 9), he was again seen at the Hampton VAMC and again 
sent home; and thereafter, he was brought to the private 
hospital emergency room (on November 11).  Dr. Sherwood 
indicated that she had recently diagnosed (in August 1996) 
the veteran with inflammatory arthritis, but that he had not 
been very compliant with his medications; in fact, when he 
first called Dr. Sherwood the week before regarding the 
stroke, he had discontinued all medications.  A history of 
malaria and hepatitis in the 1960s in Vietnam was also 
mentioned.  

A November 12, 1996 Virginia Beach General Hospital 
consultation note recites a history that the veteran 
developed slurred speech on the Thursday prior to admission 
(i.e., on November 7), and this lasted only a short while and 
then went away; and on the Sunday before admission (i.e., on 
November 10), the slurred speech recurred and on November 11, 
he had slurred speech and a limp right arm.  The impression 
was a large, deep white matter stroke in the left hemisphere 
that had resulted in global aphasia and right hemiparesis, 
most marked in the upper extremity.  This was felt unlikely 
to be due to small vessel disease; rather, it was felt 
possible that it was secondary to an embolism or to an 
inflammatory process, such as vasculitis.  Although a 
diagnosis of vasculitis was not definitive, treatment with 
high dosages of Prednisone resulted in some improvement of 
stroke symptoms.  Testing for hepatitis B and C was also 
performed during the hospitalization, with negative results.

At the end of November 1996, the veteran and his family 
moved, and his treatment began at a private medical facility, 
the Cardinal Hill Rehabilitation Hospital.  On a late 
November 1996 history and physical examination report, it was 
noted that he had been having a 2 to 3 week period of 
symptoms such as right-sided weakness, slurred speech, and 
aphasia.  Since he had a known history of inflammatory 
arthritis, he had undergone evaluation of the cerebrovascular 
accident toward a vasculitic etiology.  By this time, it was 
felt that the cerebrovascular accident was vasculitic in 
origin.  In a December 1996 consultation note, a physician 
recited a history that the veteran developed slurred speech 
and cough productive of sputum approximately one week prior 
to the Virginia Beach General Hospital admission; he had 
presented to an emergency room and had been sent home; and he 
was then seen a few days later by his rheumatologist with 
slurred speech and a limp right arm with fever, with the 
development of eventual aphasia and more complete right 
hemiparesis.  During his treatment at Cardinal Hill, it was 
also noted that his liver enzyme tests were all normal; 
testing for hepatitis A, B, and C was also non-reactive with 
no hepatitis B surface antigens detected.  

In January 1997, the veteran was awarded VA non-service-
connected pension benefits due to various ailments, the 
primary one being residuals of a cerebrovascular accident.  

The veteran underwent a VA examination in March 1997.  His 
medical history included malaria in service.  He did not 
report any further recurrences of malaria symptoms.  He also 
reported having been told he had hepatitis B along with 
malaria, but recent hepatitis B antibody studies were 
negative.  On examination, there were no complaints or 
findings of malaria or hepatitis.  Tests were negative for 
hepatitis B antibodies, and liver function tests from January 
1997 were reportedly negative.  The diagnosis was history of 
malaria, asymptomatic; and history of hepatitis, 
asymptomatic.  

During October 1997, the veteran submitted his claim for 
compensation under 38 U.S.C.A. § 1151 for disability from a 
cerebrovascular accident, claimed to be due to VA medical 
treatment in November 1996.

VA treatment records reflect that the veteran was having some 
anemia that might have been chronic disease and inflammation 
of recent rheumatoid flare.  A January 1998 VA treatment 
record notes a history of prior malaria and hepatitis B.  In 
February 1998, his bloodwork revealed that he was developing 
anemia, but his other blood elements were OK.  February 1998 
VA treatment records also refer to a history of malaria and 
hepatitis in Vietnam.  A liver enzyme hepatitis panel was 
ordered in April 1998, and in May 1998 it was noted hepatitis 
B surface antigen testing was negative.  

The veteran's daughter wrote in September 1998 about her 
father's efforts to be admitted to the VA hospital in 
November 1996 because of his stroke.

The veteran and his wife testified at an RO hearing in March 
1999.  He stated that he was treated for hepatitis and 
malaria in service, and he was not being currently treated 
for either condition.  His wife stated that she took the 
veteran to a VA medical center in November 1996 and requested 
that he be hospitalized, but to no avail.  She said that 
several days later, on two subsequent visits, she again 
attempted to have him hospitalized at the VA facility because 
of symptoms of a stroke; however, finally, she was forced to 
have the veteran hospitalized at a private medical facility 
one week after the initial attempt to seek VA treatment. 

Ongoing medical records, dated throught 2001, show treatment 
for various ailments including cerebrovascular disease with 
stroke residuals.  There were no objective findings of 
malaria or hepatitis, or of residuals of prior malaria or 
hepatitis.

The veteran and his wife testified at a Board videoconference 
hearing in December 2001.  It was reported that he was 
treated for malaria and hepatitis while on active duty.  It 
was contended that the failure of the VA to provide proper 
treatment in November 1996 resulted in his having a 
cerebrovascular accident that caused disabling residuals.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  Pertinent medical and 
other records have been obtained, and VA examination provided 
where indicated.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied as to this 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000 (VCAA)) ; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 




A.  Service connection claims

The veteran is seeking service connection for hepatitis and 
malaria.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records from the veteran's 1965-1969 
active duty show treatment for episodes of hepatitis and 
malaria.  However, the service separation examination, and 
post-service medical records dated through 2001, indicate no 
chronic hepatitis or malaria, and no disabling residuals of 
the service episodes of these conditions.  One requirement 
for service connection is competent evidence (which in this 
case would be medical evidence) of the claimed disability.  
Degmetich v Brown, 104 F.3d 1328 (1997).  The weight of the 
credible evidence demonstrates that hepatitis and malaria 
during service were acute and transitory and resolved without 
residual disability.  As there is no present disability, 
there may be no service connection. 

The preponderance of the evidence is against the claims for 
service connection for hepatitis and malaria.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Section 1151 claim

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
disability from a cerebrovascular accident (stroke), claimed 
to be due to VA medical treatment in November 1996.  He 
essentially asserts that when seen as an outpatient at the 
Hampton VAMC in November 1996, he should have been given 
inpatient or other better care, and that his stroke was 
caused or worsened by VA treatment.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation under 38 U.S.C.A. § 1151 may be 
paid only if additional disability is the result of fault on 
the part of the VA in providing treatment or by an event 
which was not reasonably foreseeable.  This revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran's claim was filed after the law was 
revised.  Thus, the current version of the law applies in the 
instant case.  VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected. A disability is considered a qualifying additional 
disability under the law if it is not the result of the 
veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

The evidence shows that when the veteran was seen at the 
Hampton VAMC as an outpatient on November 4, 1996 and later, 
he had already had the stroke. VA outpatient records from 
November 4, 1996 indicate that he was over one week out from 
the event  and was past the edema risk period.  In fact, the 
VAMC formulated a treatment plan, which included a CT scan, 
other diagnostic tests, physical therapy, speech therapy, 
etc.  Thus, the record shows that the Hampton VAMC not only 
recognized the veteran's medical condition but also devised a 
plan to help treat the residuals of the stroke.  That the 
veteran's condition later worsened, and he was admitted to a 
private facility later in November 1996 for stroke treatment, 
does no indicate that VA treatment or lack of treatment led 
to additional disability from the stroke. 

The VA and private medical records do not suggest that VA 
treatment either caused the stroke or worsened its residuals.  
None of the physicians who treated the veteran after the 
stroke have suggested that the VAMC was responsible for the 
current severity of the stroke residuals.  The only evidence 
proffered by the veteran on this point is his own and his 
wife's statements, but as laymen they have no competence to 
give a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran has no additional disability involving a 
cerebrovascular accident which could be attributable to VA 
medical treatment in November 1996.  His stroke residuals 
were not proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
in November 1996.  Thus the criteria for compensation under 
38 U.S.C.A. § 1151 are not met.

The preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for disability from a 
cerebrovascular accident.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for hepatitis is denied.

Service connection for malaria is denied.

Compensation under 38 U.S.C.A. § 1151 for disability from a 
cerebrovascular accident, claimed to be due to VA medical 
treatment in November 1996, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

